TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 24, 2020



                                       NO. 03-19-00822-CV


                                Kent-Shay Brown, Jr., Appellant

                                                  v.

                                      Lacey Brown, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.